Citation Nr: 0529250	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  97-03 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an increased evaluation for a skin 
disability, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1968 to January 1970. This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland Ohio.

In July 1999, the veteran attended a hearing before a 
Veterans Law Judge (then Member of the Board), and gave 
testimony in support of his claim. In October 1999, the Board 
reopened the veteran's claim of entitlement to service 
connection for PTSD and remanded the claim of entitlement to 
service connection for PTSD to the RO for additional 
development. In June 2003, the veteran was informed that the 
Veterans Law Judge that conducted his July 1999 hearing was 
no longer with the Board and that he was entitled to another 
hearing should he so choose. In December 2003, the Board 
remanded the claim to allow the veteran a hearing before the 
Board. In May 2004, the veteran testified before the 
undersigned Veterans Law Judge.

In September 2004, the Board remanded this claim to the RO 
for additional development.  The case has been returned to 
the Board and is ready for further review.  

The issue of entitlement to an increased evaluation for a 
skin disability beyond 30 percent is addressed in the REMAND 
portion of the decision below and is  REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The evidence of record reflects that the veteran engaged 
in combat during his service in Vietnam.  

3.  The medical evidence shows that the veteran has been 
diagnosed with PTSD which is medically attributed to 
stressors he experienced during his service in Vietnam. 


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5102, 5103 and 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has substantially satisfied the duties to notify and 
assist, as required by the Veterans Claims Assistance Act of 
2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision with regard to the 
issue on appeal. .

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.

Establishing service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

Merits of the Claim

In confirming and continuing the denial of this claim, the RO 
concluded that none of the veteran's reported stressors had 
been verified because the evidence did not reflect his 
personal participation and because the RO determined that he 
did not participate in combat.  

In support of this claim, in his statements and sworn 
testimony, the veteran cites numerous combat and noncombat- 
related stressors.  He reports seeing many dead and wounded 
soldiers, being under mortar fire, witnessing a truck hitting 
a mine and seeing the driver, passenger and 30 Vietnamese 
workers killed.  

The veteran's service personnel records show that he served 
in Vietnam and that in July 1968, he participated in 
operations against the insurgent Vietcong forces.  The 
records also show that the 1st Marine Division to which the 
veteran was assigned sustained casualties, wounded and the 
impacts of rockets.  In light of the foregoing, the Board 
concludes that the evidence shows that at least one of the 
veteran's reported stressors occurred in that he was subject 
to mortar fire while in Vietnam.   In making this finding, 
the Board recognizes that the above evidence only indicates 
that the incidents occurred during the period that the 
veteran was stationed in Vietnam.  

In Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court held 
that by requiring corroboration of every detail, including 
the veteran's personal participation, VA defined 
"corroboration" far too narrowly.  Id. at 311.  In Suozzi, 
the Court found that a radio log, which showed that the 
veteran's company had come under attack, was new and material 
evidence to warrant reopening a claim of service connection 
for PTSD, despite the fact that the radio log did not 
identify the veteran's participation. The Court further 
stressed that the evidence favorably corroborated the 
veteran's alleged in-service stressor.  Id.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court strongly reaffirmed its holding in Suozzi.  In that 
case, the Court stated that the veteran's unit records 
constituted independent descriptions of rocket attacks that 
were experienced by the veteran's unit when he was stationed 
in Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that his presence with 
his unit at the time of the attacks occurred corroborated his 
statement that he experienced such attacks personally, and 
thus his unit records were clearly credible evidence that the 
rocket attacks that he alleges occurred did, in fact, occur.  
Id. at 128-129.

In light of the foregoing, the Board reiterates that the 
veteran has satisfied one element required for a grant of 
service connection for PTSD, i.e., credible supporting 
evidence that the claimed in-service stressor occurred.  As 
such, the Board will focus on the other two elements, i.e., 
whether he has been diagnosed as having PTSD due to his 
reported combat-related stressors.

With respect to a diagnosis, the Board observes that both VA 
and private examiners have diagnosed the veteran as having 
this condition, and thus this element is clearly satisfied as 
well.  It is noted that in November 1991, a private examiner 
reported that the veteran had flashbacks from overseas and 
after examining the veteran, stated that he had thought very 
carefully about the probability of superimposed post-
traumatic, delayed, and that the veteran has some criteria to 
meet that diagnosis.  VA outpatient treatment records dated 
in 1995, 1996, 1999, and into the 2000's show diagnoses of 
PTSD.  In addition, VA examiners on examinations in August 
1997, and November 2000, diagnosed the veteran with PTSD.   
As such, this case turns on whether the second prong has been 
satisfied, i.e., whether the veteran has been diagnosed as 
having PTSD due to combat in service.  

The VA examiners noted above recorded the veteran's history 
of exposure to combat in Vietnam.  The August 1997 VA 
examiner diagnosed PTSD and listed as the Axis IV finding 
(the severity of the stressor) 3, veteran of combat 
experience.  The examination in November 2000 by VA was 
performed by a board of 2 clinicians.  The veteran's military 
history was noted and PTSD was diagnosed.  The examiners 
indicted that the veteran experienced a combat service in 
which he was exposed to  life threatening situations and saw 
traumatic things and that he has continued to experience 
recurrences of these events.  In light of these assessments 
and the Court's decisions in Pentecost and Suozzi, as well as 
the absence of any contradictory medical evidence, the Board 
finds that service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  


REMAND

The veteran filed a timely Notice of Disagreement (NOD) in 
October 2003, with the October 2003 determination which 
granted a 30 percent rating for a skin disability.  A 
statement of the case (SOC) has not been sent to the veteran 
regarding this issue.  In Manlicon v. West, 12 Vet. App. 238 
(1999), the Court indicated that in a case in which a veteran 
expressed disagreement in writing with a decision by an 
agency of original jurisdiction and the agency of original 
jurisdiction failed to issue a SOC, the Board should remand 
the matter for issuance of an SOC.

In light of the foregoing, this case is REMANDED for the 
following action:

After compliance with all due process 
concerns raised by the evidence of 
record, (the veteran should be issued a 
letter outlining the requirements for an 
increased rating, and his and VA 
responsibilities in obtaining evidence), 
a SOC should be issued to the veteran and 
his representative concerning the claim.  
The veteran should be advised of the 
necessity of filing a timely substantive 
appeal if he wants the Board to consider 
the issue.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


